DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 May 2021, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 2, 4, 8, 10-11, 15-17, and 19-20. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 09 April 2021, have been withdrawn, unless otherwise noted in this Office Action.

The Examiner acknowledges the double-patenting rejection of claims 1-20 will be held in abeyance until allowable subject has been identified in the present application. For the purposes of prosecution, a copy of the double patenting rejection will remain in subsequent office actions.

Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,262,065 (known hereinafter as ‘065). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variations of the claims presented in ‘342.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable by Severence, Stephen (U.S. 2011/0307467)(newly presented) in view of Eichstaedt, Mathias, et al (U.S. 6,182,085 and known hereinafter as Eichstaedt).

As per claim 1, Severence teaches a computer-implemented method for hybrid task assignment, the computer-implemented method comprising: 
directing, by one or more processors, a working hardware node in a network to crawl a particular application (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, paragraph [0015-0017] where a work items (e.g. tasks) are queued into one or more work queues for a particular application), wherein crawling the particular application results in the working hardware node encountering a task in the particular application (e.g. Severence, see paragraphs [0013-0017], discloses a work item generated by one of the web crawlers is queued in a queue that is associated with the particular bucket for work items, where the buckets, in turn may be configure to release work items in predetermine frequency. The Examiner notes that the claimed features are inherent and necessary feature to determine appropriate load balancing of the crawler nodes, in order to complete execution of the query plan.); 
using a mapping function to determine, by one or more processors, whether the task encountered is reserved for dynamic assignment to a hardware node in the network other than the working hardware node that is crawling the particular application (e.g. Severence, see paragraphs [0015-0018], which discloses work items are placed in a queue, where the directed web crawlers are configured to generate work items (e.g. tasks), for obtaining web pages containing a particular type of information. Additionally, the work item service maps each work item received from a we crawler to a particular bucket based on the URL included in the work item.), wherein the encountered reserved task is from a set of multiple reserved tasks, and wherein the set of multiple reserved tasks is less than all tasks required by the particular application (e.g. Severence, see paragraphs [0017-0019], which discloses work items are queued in one or more work queues, where a callback module allows for the work item to be retrieved based on particular information when retrieving a particular web page.); and 
selectively handling, by one or more processors, the task according to whether the task is reserved for dynamic assignment to another hardware node in the network, wherein in response to a determination that the task encountered is not reserved (e.g. Severence, see paragraphs [0014-0019], which discloses a bucket services may alleviate a problem of potential multiple requests for the same services, where the requests may be selectively handled as multiple fetches based on their IP address.), the task is handled by the working hardware node that is crawling the particular application (e.g.Severence, see paragraphs [0019-0022], which discloses a dispatching service that handles the multiple requests for work items, where the services checks to see if the work item (e.g. task) is in the queue or not.), and 
wherein in response to a determination that the task, the task encountered is sent to a central unit (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, paragraphs [0015-0019], where a query plan (e.g. task) is sent to all crawler nodes.) for dynamic assignment to the other hardware node in the network (e.g. Severence, paragraphs [0015-0019], discloses the crawler node serves as a redirection node, should the node not be evenly load balanced and where the redirection of the task is served to another crawler node (e.g. working hardware node) with less load.). 

Eichstaedt discloses wherein a reserved task is not owned by any particular node (e.g. Eichstaedt, see Figure 2, where the task is started and where the task is not particularly owned by a node. The task is performed when the crawler or team crawling throughout the applicant to construct a web-graph that may be partitioned into sub-graphs in task for various reasons and where each sub-graph is then mapped to its respective processor in the task. See further column 3, line 40 to column 4, line 35), and wherein the mapping function is specified before the crawling the particular application starts (e.g. Eichstaedt, see column 7, lines 27-35, which discloses the web-graph (or URL-space) is divided into sub-graphs (sub-URL-spaces)(e.g. reserved task) that are mapped among processors that are available for performing processing, where the crawler then executes the web-graph based on the particular node.);
Severence is directed to a distributed web crawler architecture. Eichstaedt is directed to a distributed collection of web-crawlers to gather information over a large portion of the cyberspace. Both are analogous art, because they optimize the usage of web crawlers and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to combine the teachings of Severence with the teachings of Eichstaedt to include the claimed feature with the motivation to perform specific tasks for web crawling.

As per claim 8, Severence teaches a computer program product for hybrid task assignment, the computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable 
directing, by one or more processors, a working hardware node in a network to crawl a particular application (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, paragraph [0015-0017] where a work items (e.g. tasks) are queued into one or more work queues for a particular application), wherein crawling the particular application results in the working hardware node encountering a task in the particular application (e.g. Severence, see paragraphs [0013-0017], discloses a work item generated by one of the web crawlers is queued in a queue that is associated with the particular bucket for work items, where the buckets, in turn may be configure to release work items in predetermine frequency. The Examiner notes that the claimed features are inherent and necessary feature to determine appropriate load balancing of the crawler nodes, in order to complete execution of the query plan.); 
using a mapping function to determine, by one or more processors, whether the task encountered is reserved for dynamic assignment to a hardware node in the network other than the working hardware node that is crawling the particular application (e.g. Severence, see paragraphs [0015-0018], which discloses work items are placed in a queue, where the directed web crawlers are configured to generate work items (e.g. tasks), for obtaining web pages containing a particular type of information. Additionally, the work item service maps each work item received from a we crawler to a particular bucket based on the URL included in the work item.), wherein the encountered reserved task is from a set of multiple reserved tasks, and wherein the set of multiple reserved tasks is less than all tasks required by the particular application (e.g. Severence, see paragraphs [0017-0019], which discloses work items are queued in one or more work queues, where a callback ; and 
selectively handling, by one or more processors, the task according to whether the task is reserved for dynamic assignment to another hardware node in the network, wherein in response to a determination that the task encountered is not reserved (e.g. Severence, see paragraphs [0014-0019], which discloses a bucket services may alleviate a problem of potential multiple requests for the same services, where the requests may be selectively handled as multiple fetches based on their IP address.), the task is handled by the working hardware node that is crawling the particular application (e.g.Severence, see paragraphs [0019-0022], which discloses a dispatching service that handles the multiple requests for work items, where the services checks to see if the work item (e.g. task) is in the queue or not.), and 
wherein in response to a determination that the task, the task encountered is sent to a central unit (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, paragraphs [0015-0019], where a query plan (e.g. task) is sent to all crawler nodes.) for dynamic assignment to the other hardware node in the network (e.g. Severence, paragraphs [0015-0019], discloses the crawler node serves as a redirection node, should the node not be evenly load balanced and where the redirection of the task is served to another crawler node (e.g. working hardware node) with less load.). 
Severence does not explicitly disclose wherein a reserved task is not owned by any particular node, and wherein the mapping function is specified before the crawling the particular application starts and wherein the central unit is a load balanced server. 
 wherein a reserved task is not owned by any particular node (e.g. Eichstaedt, see Figure 2, where the task is started and where the task is not particularly owned by a node. The task is performed when the crawler or team crawling throughout the applicant to construct a web-graph that may be partitioned into sub-graphs in task for various reasons and where each sub-graph is then mapped to its respective processor in the task. See further column 3, line 40 to column 4, line 35), and wherein the mapping function is specified before the crawling the particular application starts (e.g. Eichstaedt, see column 7, lines 27-35, which discloses the web-graph (or URL-space) is divided into sub-graphs (sub-URL-spaces)(e.g. reserved task) that are mapped among processors that are available for performing processing, where the crawler then executes the web-graph based on the particular node.);
Severence is directed to a distributed web crawler architecture. Eichstaedt is directed to a distributed collection of web-crawlers to gather information over a large portion of the cyberspace. Both are analogous art, because they optimize the usage of web crawlers and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to combine the teachings of Severence with the teachings of Eichstaedt to include the claimed feature with the motivation to perform specific tasks for web crawling.

As per claim 15, Severence teaches an apparatus for hybrid task assignment, the apparatus comprising: 
a communications fabric (Severence, see section 2, page 2, a communication network); 
a memory connected to the communications fabric, wherein the memory contains computer executable program code (Severence, Figure 1, a computer system that includes one or more processors coupled to memory); 
a communications unit connected to the communications fabric (Severence, Figure 1, a communication network); 
an input/output unit connected to the communications fabric (Severence, Figure 1, a computer system that includes a keyboard and mouse); 
a display connected to the communications fabric (Severence, Figure 1, a computer system that includes a display); and 
a processor unit connected to the communications fabric (Severence, Figure 1, a computer system that includes a processor), wherein the processor unit executes the computer executable program code to cause the apparatus to: 
directing, by one or more processors, a working hardware node in a network to crawl a particular application (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, paragraph [0015-0017] where a work items (e.g. tasks) are queued into one or more work queues for a particular application), wherein crawling the particular application results in the working hardware node encountering a task in the particular application (e.g. Severence, see paragraphs [0013-0017], discloses a work item generated by one of the web crawlers is queued in a queue that is associated with the particular bucket for work items, where the buckets, in turn may be configure to release work items in predetermine frequency. The Examiner notes that the claimed features are inherent and necessary feature to determine appropriate load balancing of the crawler nodes, in order to complete execution of the query plan.); 
using a mapping function to determine, by one or more processors, whether the task encountered is reserved for dynamic assignment to a hardware node in the network other than the working hardware node that is crawling the particular application (e.g. Severence, see paragraphs [0015-0018], which discloses work items are placed in a queue, where the directed web crawlers are configured to generate work items (e.g. tasks), for obtaining web pages containing a particular type of information. Additionally, the work item service maps each work item received from a we crawler to a particular bucket based on the URL included in the work item.), wherein the encountered reserved task is from a set of multiple reserved tasks, and wherein the set of multiple reserved tasks is less than all tasks required by the particular application (e.g. Severence, see paragraphs [0017-0019], which discloses work items are queued in one or more work queues, where a callback module allows for the work item to be retrieved based on particular information when retrieving a particular web page.); and 
selectively handling, by one or more processors, the task according to whether the task is reserved for dynamic assignment to another hardware node in the network, wherein in response to a determination that the task encountered is not reserved (e.g. Severence, see paragraphs [0014-0019], which discloses a bucket services may alleviate a problem of potential multiple requests for the same services, where the requests may be selectively handled as multiple fetches based on their IP address.), the task is handled by the working hardware node that is crawling the particular application (e.g.Severence, see paragraphs [0019-0022], which discloses a dispatching service that handles the multiple requests for work items, where the services checks to see if the work item (e.g. task) is in the queue or not.), and 
wherein in response to a determination that the task, the task encountered is sent to a central unit (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that  for dynamic assignment to the other hardware node in the network (e.g. Severence, paragraphs [0015-0019], discloses the crawler node serves as a redirection node, should the node not be evenly load balanced and where the redirection of the task is served to another crawler node (e.g. working hardware node) with less load.). 
Severence does not explicitly disclose wherein a reserved task is not owned by any particular node, and wherein the mapping function is specified before the crawling the particular application starts and wherein the central unit is a load balanced server. 
Eichstaedt discloses wherein a reserved task is not owned by any particular node (e.g. Eichstaedt, see Figure 2, where the task is started and where the task is not particularly owned by a node. The task is performed when the crawler or team crawling throughout the applicant to construct a web-graph that may be partitioned into sub-graphs in task for various reasons and where each sub-graph is then mapped to its respective processor in the task. See further column 3, line 40 to column 4, line 35), and wherein the mapping function is specified before the crawling the particular application starts (e.g. Eichstaedt, see column 7, lines 27-35, which discloses the web-graph (or URL-space) is divided into sub-graphs (sub-URL-spaces)(e.g. reserved task) that are mapped among processors that are available for performing processing, where the crawler then executes the web-graph based on the particular node.);
Severence is directed to a distributed web crawler architecture. Eichstaedt is directed to a distributed collection of web-crawlers to gather information over a large portion of the cyberspace. Both are analogous art, because they optimize the usage of web crawlers and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to combine the teachings of Severence with the 

As per claims 2, 9, and 16,  the modified teachings of Severence with Eichstaedt teaches the computer-implemented method of claim 1, the computer program product of claim 8, and the apparatus of claim 15, respectively, wherein said crawling, by the working hardware node, the particular application comprises: 
selecting a mapping function for use with a target application (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, where it is well known in the art that a distributed crawling algorithm is a partitioning algorithm through which a mapping function is used by crawlers. Similarly, Severence, see paragraphs [0014-0019], discloses query plan, in which the web crawler crawls from a set of seed URLs, where the set of seed URLs are a result of a mapping function associated to the particular web crawler. The Examiner notes that a set of seed URLs are presumed to be dedicated (e.g. reserved) for the particular web crawler node.); 
distributing tasks in a set of tasks according to the mapping function selected (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, see paragraphs [0014-0019], where a query plan (e.g. task) is sent to all crawler nodes.); and 
crawling the target application using each node in the network (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, where it is well known in the art to craw websites and web applications in a distributed environment. See also Severence, . 

As per claims 3 and 10,  the modified teachings of Severence with Eichstaedt teaches the computer-implemented method of claim 2 and the computer program product of claim 9, respectively, wherein the mapping function selected distributes the load between each node in the network (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, see paragraphs [0014-0019] where a query plan (e.g. task) is sent to all crawler nodes.). 

As per claims 4, 11, and 17, the modified teachings of Severence with Eichstaedt teaches the computer-implemented method of claim 2, the computer program product of claim 9, and the apparatus of claim 16, respectively, wherein handling the task by the working hardware node comprises:
sending discovered tasks to other nodes in the network according to assignments using the mapping function that is selected (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, see paragraphs [0014-0019] where a query plan (e.g. task) is sent to all crawler nodes.). 


tracking, by the central unit, all reserved tasks that are encountered by the working hardware node (e.g. Severence, see paragraphs [0014-0019], discloses query plan, in which the web crawler crawls from a set of seed URLs, where the set of seed URLs are a result of a mapping function associated to the particular web crawler. The Examiner notes that a set of seed URLs are presumed to be dedicated (e.g. reserved) for the particular web crawler node.); and 
flagging as "not visited", by the central unit, all reserved tasks that are encountered by the working hardware node  (e.g. Severence, see paragraphs [0014-0019], discloses query plan, in which the web crawler crawls from a set of seed URLs, where the set of seed URLs are a result of a mapping function associated to the particular web crawler. The Examiner notes that a set of seed URLs are presumed to be dedicated (e.g. reserved) for the particular web crawler node.). 

As per claims 6 and 13, the modified teachings of Severence with Eichstaedt teaches the computer-implemented method of claim 1 and the computer program product of claim 8, respectively, further comprising: 
returning a subset of reserved tasks to a requesting node in the network (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, see paragraphs [0014-0019], where a query plan (e.g. task) is sent to all crawler nodes.). 

As per claims 7 and 14, the modified teachings of Severence with Eichstaedt teaches the computer-implemented method of claim 6 and the computer program product of claim 13, respectively, wherein the central unit flags each task in the subset of reserved tasks as "visited" (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, see paragraphs [0014-0019], where a query plan (e.g. task) is sent to all crawler nodes.).
As per claim 18, the modified teachings of Severence with Eichstaedt teaches the computer implemented method of claim 1, further comprising:
determining, by one or more processors, a size of multiple reserved tasks based on pre-knowledge of required load balancing among working nodes used throughout said crawling of the particular application (e.g. Applicant admits, see paragraph [0002] of the instant disclosure, that it is well known in the art that a distributed crawler performs a required task. See also Severence, see paragraphs [0014-0019], where a query plan (e.g. task) is sent to all crawler nodes.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 1, 2021